DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
The amendments and arguments filed on 07/27/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 10-11, 13, and 21-25 are pending; Claims 1-9, 12, and 14-20 are cancelled; Claim 22 is amended; Claim 25 is new; and Claims 10-11, 13, and 21-25 are under examination.  

Withdrawal of Rejections
The rejection of claims 14 and 22 under 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment to or cancellation of the claims filed on 07/27/2020.

Specification
The specification (filed on 11/19/2013 and amended on 09/29/2015) is objected to for failing to comply with the format requirement. In details, the content of the 
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11) and MPEP § 502.05
STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The instant specification should be amended to comply with the format described above. For example, the “Examples” should be moved to the section under “Detailed Description of the Invention” and the figure description should be moved to the section under “Brief Description of the Drawings”.  Applicant is required to amend the specification without introducing new matter in response to this Office action.

Claim Rejections - 35 USC § 103
Claims 10-11, 13-14, and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobzeff et al. (WO 03/092628, 2003, cited in IDS) in view of Ruecker et al. (U.S. Patent No. 6,750,048, 2004, of record), Wittenberg et al. (U.S. Pub. No. 2012/0130099, 2012, of record), and Kadic et al. (Mechanical Engineering- 2010, of record). This rejection is maintained for Claims 10-11, 13-14, and 21-24, and applied to the new Claim 25.
Kobzeff et al. teach methods for extracting lipids (that are at least 20-22 carbon chain lengths and at least 3 to 4 double bonds) produced by microalgae belonging to Thraustochytriales and other microorganisms, where the biomass is subjected to concentration by centrifugation at 4000 RPM for 5 mins, and dilution, protease enzymes (e.g., Alcalase®), which is a serine endopeptidase or an alkaline protease), see Example 3, in the absence of an organic solvent and followed by a precipitating agent or treated with metal capturing/ chelating agents, (which is the critical step in extraction of lipids specifically for squalene as coproducts from docosahexaenoic acid), where an emulsion may be formed.  See Kobzeff et al. at pg. 2, lines 19-23; pg. 3, lines 1-2; pg. 4, lines 6-14; and pg. 7, lines 18-30.  Kobzeff et al. also teach docosahexaenoic acid (at least 10, 20, 30, or 35 weight percent).  See Kobzeff et al. at pg. 6, lines 4-14.  Kobzeff et al. teach enzymes added at about 80° C and at pH approximately 5-9, where it would be obvious to use more alkaline pH values for the use of Alcalase®.  See Kobzeff et al. at pg. 4, lines 6-14.  Kobzeff et al. teach that the liberating the lipid may be done at a temperature of about 10 C to about 80 C at a pH level of from about pH 5 to about pH 9.  See Kobzeff et al. at pg. 2, line 32- pg. 3, line 2.  Further, Kobzeff et al. teach that enzyme treatment can facilitate homogenization by weakening cell walls and allowing the use of less extreme (pressure or shear) conditions.  See Kobzeff et al. at pg. 9, lines 15-17.  Kobzeff et al. also teach breaking an emulsion, where the emulsion conditions for releasing the lipid from the biomass are under mild conditions.  See Kobzeff et al. at pg. 4, lines 6-8.  
Kobzeff et al. do not expressly teach subjecting the biomass to a succession of concentration by centrifugation and dilution, utilizing a bioreactor or device having a propeller stirrer and baffles to carry out non-shearing, weakly emulsifying stirring.
Ruecker et al. teach methods for solventless extraction of lipids from microorganisms, where the process can include at least partially separating the broth from lipids by centrifuging, and washing (e.g., diluting) with water repeatedly in successive steps in increase the lipid content (e.g., concentrated).  See Ruecker et al. at col. 4, lines 45-64.  
Wittenberg et al. teach microbial oil extraction and separation from microorganisms (e.g., microalgae), where squalene may be the produced hydrocarbon, and the preparation of materials for enzymatic treatment cultures take place in a device for low-shear processing, having spinning blades (e.g., propellers) and impellers, stir bars, and other instruments.  See Wittenberg et al. at [0010], [0061], [0066], and [0197].  Wittenberg et al. also teach that cellulosic material may be treated or prepared in ways for enzyme digestion are well known in the art, where lipid yield may be increased by culturing a lipid-producing microbe (e.g., microalgae) in the presence of one or more cofactors for a lipid pathway enzyme.  See Wittenberg et al. at [0207] and [0231].  Wittenberg et al. also teach that solventless extraction methods are known in the art, where lipids can be extracted.  See Wittenberg et al. at [0168].
Kadic et al. teach considerations in stirred tank bioreactors, where typical configurations for impeller and baffle dimensions are adjusted depending on application.  See Kadic et al. at pg. 859, right column, third paragraph.  Kadic et al. teach the importance of agitation controlled by the impeller and its energy dissipation rate (e.g., 
It would have been obvious to a person of ordinary skill in the art to have supplemented the method of Kobzeff et al., with those taught by Ruecker et al. and Wittenberg et al., because Ruecker et al. teach concentrating the lipid by successive centrifugation and water washing (e.g., dilution), where the biomass may be further processed according to Wittenberg et al., since the reference teach that cellulosic material may be treated or prepared in ways for enzyme digestion are well known in the art, where lipid yield may be increased by culturing a lipid-producing microbe (e.g., microalgae) in the presence of one or more cofactors for a lipid pathway enzyme.  See Ruecker et al. at col. 4, lines 45-64; and Wittenberg et al. at [0207] and [0231].  Moreover, it would have been obvious to utilize the low-shear methods of Wittenberg et al. combined with a stir tank reactor design of Kadic et al., with that of Kobzeff et al., because Wittenberg et al. teach improved oil extraction can result from altering other physical properties of the dried microbial biomass, where porosity and/or the density of the microbial biomass can affect oil extraction yields.  See Wittenberg et al. at [0127].  Wittenberg et al. also teach that these low-shear expanders and extruders may increase the porosity and bulk density to cause a significant amount of oil to separate.  See Wittenberg et al. at [0127].  Additionally, Kadic et al. teach the importance of agitation controlled by the impeller and its energy dissipation rate (e.g., relevant to weakly 
Regarding claim 11, Kobzeff et al. teach drying the biomass prior to lipid removal.  See Kobzeff et al. at pg. 4, lines 1-4; and pg. 9, lines 22-27.  Additionally, Wittenberg et al. teach various embodiments where the microbial biomass having oil content up to 75% oil by dry cell weight may be dried before processing to have a moisture content adjusted as a percentage by weight.  See Wittenberg et al. at [0012]-[0016].  It would have been obvious to a person of ordinary skill in the art to have been able to adjust the dry matter content between 6% and 12% according to Kobzeff et al. and Wittenberg et al. because both references teach the significance of drying the material prior to lipid separation.  Further, a person of ordinary skill in the art could have optimized the dry matter content according to the methods of Kobzeff et al. and Wittenberg et al. since at least Wittenberg et al. expressly teach what percentage of oil by dry cell weight is desired for processing.  See Wittenberg et al. at [0012]-[0016].
Regarding claim 23, Kobzeff et al. teach centrifugation is performed to separate the lipids form undesired materials.  See Kobzeff et al. at pg. 9, lines 1-3.  Moreover, Wittenberg et al. teach solid-liquid separation, where centrifugation can be separated 
Regarding claims 10 and 11, it would be deemed that those total purity percentages are obvious in view of Kobzeff et al. because the values, (very low anisidine value respresenting very high quality lipids), shown in Kobzeff et al. are within the skills of a person of ordinary skill in the art to optimize in order to achieve the best results.  See Kobzeff et al. at pg. 12, lines, 25-32.  Further, for instance, it would be obvious to vary the quantity of docosahexaenoic acid.  Moreover, a person of ordinary skill in the art could have optimized the dry matter content according to the methods of Kobzeff et al. and Wittenberg et al. since at least Wittenberg et al. expressly teach what percentage of oil by dry cell weight is desired for processing.  See Wittenberg et al. at [0012]-[0016].  With respect to the “non-shearing” and “weakly emulsifying” stirring carried out in a device equipped with a propeller stirrer and baffles, the parameters to achieve non-shearing and weakly emulsifying could be optimized according to Kadic et al., since Kadic et al. teach that the power dissipation (or shear) rates are concentrated at the blade tips, and are not uniformly distributed throughout the reactor.  See Kadic et al. at pg. 861, left column, first paragraph.  It would be obvious to vary the shear rates to achieve a desired shear rate (e.g., non-shearing) which would also perform conditions for emulsifying (e.g., weakly emulsifying).  

Regarding the newly submitted claim 25, the further limitation “formation of an emulsion is prevented in step (b)” is directed to the function/outcome of the step (b) in the base claim 10. The step (b) in the method suggested by Kobzeff et al. and other cited prior art is substantially the same as that of the claim 25. It is presumed that substantially the same step is capable of performing substantially the same function. Therefore, the teachings of the cited prior art meet the requirement of the claim. Alternatively, it would have been obvious to prevent the formation of emulsion in the methods suggested by Kobzeff et al. and other cited art for recovering free oil not in the form of an emulsion, thus simplifying process for preparing the oil in free-form, because Kobzeff et al. teach there is a need to prepare and use the free oil not in the form of emulsion, and if the oil obtained is in the form of emulsion, extra separation steps (e.g. treatments with polar organic solvent, enzymes) have to be performed to release the oil from the emulsion (page 7/lines 17-25). One of ordinary skill in the art would have recognized that these extra steps for releasing oil from the emulsion make the process further render the limitation “the enzymatic treatment … carried out with non-shearing, weakly emulsifying stirring in a device equipped with a propeller stirrer and baffles” in the base claim 10 obvious, because the non-shearing and weakly emulsifying stirring effectively reduces the formation of emulsion in the enzymatic treatment step, thus enhancing production of the oil in the free form. As evidenced by Wittenberg et al. and Kadic et al., bioreactors or devices equipped with propeller stirrer and baffles for stirring and mixing substances had been well known in the art. The stirring rate and/or force for mixing the enzyme-biomass in a device with propeller stirrer and baffles are readily adjustable through routine optimization for reaching the desired effect of not forming emulsion in the method suggested by Kobzeff et al. It is well settled that routine optimization is not further render the limitation “a succession of concentration by centrifugation and dilution of the biomass so as to reduce … interstitial soluble matter” in the claim 10 to be obvious, because Ruecker et al. teach that water is effective at removing cell debris that have emulsion-stabilizing effect (column 4, lines 58-63), thus enhancing the generation of non-emulsified lipid as the final oil product. As such, it would have been obvious to one of ordinary skill in the art to wash cultured cell biomass through concentration by centrifugation and then dilution of the biomass with water in the method suggested by Kobzeff et al. for removing cell debris that have emulsion-stabilizing effect, consequently preventing emulsion formation in the downstream steps and enhancing production of free oil not in the form of an emulsion (i.e. non-emulsified lipid).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Duplicate Claims, Warning
Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments about the 103 rejection in the response filed on 7/27/2020 (pages 5-14) have been fully considered but they are not persuasive for the following reasons.
 Applicant’s argues, throughout pages 5-14 of the 7/27/2020 response, that the claimed invention prevents the formation of emulsion in the absence of organic solvents, while the cited references teach adding surfactants and forming a stable oil emulsion. Examiner points out that these arguments are based on the features not recited in the claims. It is noted that the claims do not recite any limitations to require: (1) no emulsion is formed during or after step b), (2) the crude oil recovered in step d) is does not or does not comprise oil in the form of emulsion, (3) no organic solvents are added to the biomass after being treated with the enzyme, and (4) no surfactants are added during the step b). Although the base claim 10 recites the limitation “weakly emulsifying stirring” in the enzymatic treatment step b), this limitation only defines function of the stirring and it does not rule out the possibility that emulsion is formed during or after step b) in the claimed method. The newly added claim 25 is the only claim that limits the formation of emulsion. However, this claim does not define at what degree the formation of an emulsion is prevented. In the case that the formation is only partially, not completely, prevented, the emulsion would still be formed during step b). Examiner further notes that the disclosure of the specification does not read on the claims. The transitional phrase “comprising” is recited in the base claim 10, which indicates that the instantly claimed method may have additional steps, such as a step of 
Applicant’s arguments based on a purity of 95% cells in the biomass in the 7/27/2020 response (pages 5-6) are not persuasive. A biomass having 95% cells does not necessarily mean that oil released from the cells of the biomass cannot form emulsion. In addition, these arguments are based on the features not recited in the claims. Examiner reminds Applicant that the claim 10 only recites a limitation “so as to reduce the concentration of interstitial soluble matter” [in the biomass]. The claim neither defines that any of the reduced soluble matter is related to emulsion-stabilizing effect, nor defines that a reduction in the concentration of interstitial soluble matter leads to prevention of the emulsion formation. Furthermore, even assuming the “interstitial soluble matter” recited in claim 10 has emulsion-stabilizing effect, the step a) is still not sufficient to block the formation of emulsion because this step only reduces the concentration of interstitial soluble matter, does not completely removes the interstitial soluble matter from the biomass.  
In response to Applicant’s arguments about Kobzeff et al. in the 7/27/2020 response (pages 6-8), Examiner notes that the use of a surfactant that may cause emulsion is only one of the embodiments taught by Kobzeff et al.  Other embodiments of Kobzeff et al. clearly teach performing enzymatic treatment by using enzyme alone in the absence of surfactant (see page 4/lines 25-26, page 7/line 16, and Example 3). As such, Applicant’s arguments based on the use of enzyme-plus-surfactant in the method of Kobzeff et al. leads to formation of a stable emulsion are not persuasive.  In addition, does not teach against preventing the formation of emulsion in the claimed method. Rather, the teachings of Kobzeff et al. render the limitations related emulsion formation in claims 10 and 25 to be obvious for the reasons indicated above. Examiner further notes that including no surfactants in enzymatic treatment and preventing the formation of emulsion in the method of Kobzeff et al. have obvious advantages, such as avoiding additional costs derived from surfactants, and produced oil being readily used as oil in the free-from without the need to perform extra steps to release and separate the oil from an emulsion. In response to Applicant’s arguments based on the combination with homogenizer or drying the biomass prior to lipid removal (pages 7-8 of the response), it is noted that Kobzeff et al. teach that “Another embodiment of the invention involves the use of a combination of the enzyme treatment, or the enzyme plus surfactant treatment, along with homogenization”, and “there are cases where it would be advantageous to dry the material … Some examples of when this drying step would be appropriate are when the facility for lipid separation is located remote from the fermentation or other upstream facility…” (page 9, lines 10-12, 25-27, and 29-32). These teachings from Kobzeff et al. indicate that the combination with homogenizer or drying the biomass is applicable to both the treatment of the biomass with enzyme-alone and the treatment of the biomass with enzyme-plus-surfactant prior to lipid removal, thus the enzyme-plus-surfactant is not superior to the enzyme-alone treatment. It is noted that Example 3 discloses that the biomass is effectively treated by enzyme-alone in the absence of surfactant and neither more economical nor simpler than the treatment of enzyme-alone for releasing lipids from the biomass and making high-quality lipids, especially considering the fact that the use of surfactants introduces additional costs and steps to the method of Kobzeff et al. which makes the process less economical and more complicated, and the presence of surfactants in oil products reduces purity and quality of the oil products. Therefore, one of ordinary skill in the art would not have considered that the enzyme-plus-surfactant treatment as the only way for producing high-quality oil in the method of Kobzeff et al. Rather, it would have been obvious to one of ordinary skill in the art to use the enzyme-alone treatment, as needed, in the method of Kobzeff et al. for producing high-quality oil in the free-form, thus arriving at the claimed method of the Claim 25.
Applicant’s arguments about the limitations in steps a) and b) of the claims in the 7/27/2020 response (page 7/last paragraph, page 8/paragraph 2 – page 10/paragraph 1) are not persuasive. First, the limitation “the enzymatic treatment … carried out with … weakly emulsifying stirring …” recited in step (b) of the base claim 10 is obvious over the cited prior art for the reasons indicated in the 103 rejection above (see pages 7-14). Regarding the limitations recited in step (a) of claim 10, Examiner notes that Kobzeff et al. teach that the source of the biomass is more preferably microalgae cells of  Thraustochytrium (e.g. Schizochytrium sp), and the biomass is obtained by culturing the microalgae in a fermentation medium in a fermenter (page 5/lines 17 and 25-26, and non-emulsified lipid as the final oil product (column 4, lines 58-63). Examiner notes that this teaching of Ruecker et al. is contrary Applicant’s assentation that the teaching of Ruecker et al. is incompatible with prevention of emulsion formation. In response to Applicant’s arguments about Example 3, Kobzeff et al. teach obtaining Schizochytrium cells from fermentation culture in a fermentation broth and preparing dried cell biomass through drum-drying, which inherently comprises a step of centration of the cells (e.g. by centrifugation to separate the cells from fermentation broth) before the cells are dried, which is a step comparable to the step (a) in claim 10. Although Kobzeff et al. do 
Applicant’s arguments about Wittenberg et al. and Kadic et al. in the 7/27/2020 response (pages 10-11) are not persuasive. It had been well known in the art to use a device equipped with propeller and baffles for mixing different components, as supported by Wittenberg et al. and Kadic et al. Thus, incorporating a step of mixing the enzyme-biomass in a device equipped with propeller stirrer and baffles in the method suggested by Kobzeff et al. would have been prima facie obvious to one of ordinary skill in the art. In response to Applicant’s arguments about Wittenberg et al. in page 10, it is 
 In response to Applicant’s arguments based on superior results and reasonable expectation of success in the 7/27/2020 response (pages 11-13), the instantly claimed methods are not limited to a method comprising no formation of an emulsion, as indicated above, and there is no factual evidence to support that the instantly claimed method generates any superior results. Contrary to Applicant’s assertion, Kobzeff et al. 
In response to Applicant’s arguments based on unexpected results in the 7/27/2020 response (pages 13-14), the disclosure of Example 2 in the specification cannot read on the claims. It is noted that the entire scope of the claims are not limited to Example 2. For instance, Example 2 performs the enzymatic treatment at 60oC and pH ~8 for 4 hours with protease in an amount of 1% by weight, followed by adding 10% alcohol to the treated biomass and heating the biomass again to 80oC. However, none of these conditions and steps are recited in the claims. As such, even assuming that a yield of more than 85% obtained in Example 2 is unexpected, Example 2 is not sufficient to overcome the prima facie case of obviousness because this objective evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d).    
In view of the forgoing, the combined teachings of Kobzeff et a., Ruecker et al., Wittenberg et al. and Kadic et al. render Claims 10-11, 13, and 21-25 to be obvious. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a 


/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633